Citation Nr: 1622351	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  13-05 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and mood disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran submitted a timely notice of disagreement and the RO issued a statement of the case in November 2011.  A standard VA Form 9 was not timely received.  However, in January 2012, the Veteran submitted a psychiatric treatment record which contained a medical nexus opinion, as well as a statement expressing his contentions.  A Veteran may submit correspondence which can be construed as a substantive appeal.  38 C.F.R. § 20.202.  Here, the Board has construed the January 2012 statement as a timely substantive appeal.

A service connection claim for a psychiatric disability encompasses claims for all acquired psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim as reflected on the cover page. 


FINDING OF FACT

After resolving reasonable doubt in the Veteran's favor, his acquired psychiatric disorder, diagnosed as anxiety disorder and mood disorder with depression, is related to his service-connected non-Hodgkin's lymphoma with permanent anticoagulant treatment and service-connected prostate cancer.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, diagnosed as anxiety disorder and mood disorder with depression, secondary to service-connected non-Hodgkin's lymphoma with permanent anticoagulant treatment and service-connected prostate cancer is met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).     


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran is currently service-connected for non-Hodgkin's lymphoma with permanent anticoagulant treatment, as well as prostate cancer.  He contends that his psychiatric disorder is related to his service in Vietnam or related to his service-connected disabilities, specifically his non-Hodgkin's lymphoma and prostate cancer. 

His service records confirm that he served in Vietnam but are silent for reports of or treatment for psychiatric symptoms.  

The Veteran was afforded a VA examination in February 2011.  The examiner found that the Veteran did not meet the full criteria for post-traumatic stress disorder (PTSD).  Instead, the examiner diagnosed the Veteran with depressive disorder and anxiety disorder and opined that his psychiatric disorders were less likely than not related to his military service.  This examination report did not discuss secondary service connection. 

The Veteran submitted a December 2011 private medical opinion.  The psychologist stated that the Veteran did not meet the criteria for PTSD but rather met the criteria for an anxiety disorder and a mood disorder with depressive features.  The psychologist stated that "it was certainly clear" that the Veteran's psychiatric disorders are "closely related to his diagnosis of non Hodgkin's lymphoma. . ."  He specifically opined that his psychiatric disorders are secondary to his service-connected non-Hodgkin's lymphoma.         

The Veteran was then afforded a VA examination in March 2012 in order for the VA to obtain a medical opinion regarding secondary service connection.  The examiner opined that the Veteran's psychiatric disorder was less likely than not due to or the result of his service-connected non-Hodgkin's lymphoma.  However, the examiner noted that the Veteran does have "significant stress about other medical issues" including his prostate cancer.  An additional medical opinion was obtained in April 2012.  The examiner again stated that the Veteran's psychiatric disorder was less likely than not related to non-Hodgkin's lymphoma but that he had significant stress about other medical issues, including prostate cancer.  Another medical opinion was obtained in July 2012.  The examiner opined that the Veteran's psychiatric disorder was less likely than not aggravated by any of his service-connected disabilities.  The examiner opined that although he likely has "significant worries about his health," he also worries about any area of his life.            

The Veteran then submitted a November 2012 private medical opinion.  The psychologist related the Veteran's current psychiatric disorders to his service-connected disabilities.  

Given these medical opinions, the Board finds that at a minimum, the medical evidence is at least in equipoise as to whether the Veteran's psychiatric disorders is related to his service-connected disabilities.  In light of the probative December 2011 and November 2012 medical opinions and after resolving reasonable doubt in favor of the Veteran, the Board finds that his anxiety disorder and mood disorder with depressive features are related to his service-connected disabilities, including his service-connected non-Hodgkin's lymphoma and service-connected prostate cancer.   


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as anxiety disorder and mood disorder with depression, as secondary to service-connected non-Hodgkin's lymphoma and prostate cancer, is granted.  




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


